Citation Nr: 0818570	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a hiatal 
hernia with gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2007.  At the 
hearing he submitted additional medical evidence with a 
waiver of consideration by the agency of original 
jurisdiction (AOJ).  Consequently, the veteran is not 
prejudiced by the Board's adjudication of the issue on 
appeal.  

(The decision below includes an order reopening a previously 
denied claim of service connection for a hiatal hernia.  The 
underlying claim of service connection for a hiatal hernia 
with GERD is addressed in the REMAND portion of the decision 
below.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.)


FINDINGS OF FACT

1.  Service connection for a hiatal hernia was denied by a 
June 1985 Board decision.

2.  The evidence received since the June 1985 Board decision 
is new and raises a reasonable possibility of substantiating 
the underlying claim.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a hiatal hernia with 
GERD has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally filed a claim of entitlement to 
service connection for a hiatal hernia in August 1983.  The 
claim was initially denied in an October 1983 rating 
decision.  Notice of denial and of appellate rights was 
provided.  The appellant appealed the denial of service 
connection, and the claim was denied by a June 1985 Board 
decision.  See 38 C.F.R. §§ 20.302, 20.1100 (2007).  As a 
result, a claim of service connection for hiatal hernia with 
GERD may now be considered on the merits only if new and 
material evidence has been received since the time of this 
last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence available at the time of the June 1985 denial 
included the veteran's service treatment records (STRs), a 
May 1977 VA examination report, treatment reports from 
Tripler Army Medical Center including a medical statement 
dated in May 1984, private treatment reports from 
Cardiovascular Consultants, Inc., dated in January 1982 and 
Queens Medical Center dated in July 1983, and the veteran's 
testimony from a hearing at the RO in August 1984.   

The STRs revealed a diagnosis of mild gastroenteritis twice 
in April 1957.  On the second visit the veteran reported 
abdominal pain, he said he could not keep food in his 
stomach, and he said he was especially reactive to fruit 
juices.  Three entries in February 1968 noted that the 
veteran had vague epigastric discomfort for many months.  He 
was scheduled for a gastrointestinal series which revealed no 
hiatal hernia or ulcer.  The veteran was assessed with 
gastritis.  In March 1968 he was assessed with esophagitis.  
A June 1968 annual examination included a notation in which 
the veteran was reported to have a history of epigastric 
distress in February 1968 relieved by antacid.  He was noted 
to be asymptomatic and without medication.  

The March 1977 VA examination did not reveal any complaints 
relative to the issue on appeal.  

The records from Tripler Army Medical Center include an upper 
gastrointestinal series in July 1983 which revealed a sliding 
hiatal hernia with esophageal reflux.  The May 1984 medical 
statement noted that the veteran had a long history of 
epigastric distress dating to the 1960s and has continued to 
have symptoms increasing in severity.  

The private treatment reports from Queens Medical Center 
dated in July 1983 reveal a diagnosis of gastroesophageal 
reflux.  He was prescribed Mylanta.  

The RO denied the claim in October 1983.  The veteran 
appealed the denial and the Board also denied the veteran's 
claim in June 1985.  The Board determined that although the 
veteran had epigastric complaints in service he was not 
assessed with a hiatal hernia at that time, he was not 
assessed with a hiatal hernia until several years after his 
retirement from service, and his gastrointestinal impairment 
in service was acute and transitory and resolved without any 
residuals.   

The veteran filed an application to reopen the claim of 
entitlement to service connection for a hiatal hernia with 
GERD in October 2004.  Evidence received since the June 1985 
Board decision consists of private treatment reports from 
White-Wilson Medical Center, Physiatry Pain Management, NOVA 
Care Rehabilitation, Coastal Orthopedic and Sports Medicine 
Clinic, Open MRI of Fort Walton, Fort Walton Beach Medical 
Center, Emerald Coast Pathology, B. Ward, M.D., two October 
2004 VA examination reports dealing with musculoskeletal 
disabilities, a January 2005 VA examination reports also 
dealing with musculoskeletal disability, several statements 
from individuals who served with the veteran, and the 
veteran's testimony from a June 2007 Travel Board hearing.  
The veteran also submitted duplicate evidence which was of 
record at the time of the June 1985 Board denial consisting 
of some STRs, the May 1984 medical statement and treatment 
records from Tripler Army Medical Center, and private medical 
records from Cardiovascular Consultants and Queens Medical 
Center.  

Because some of the evidence received since the June 1985 
Board denial was not previously of record, and because it 
addresses specifically the issue before the Board, the Board 
finds that the newly received evidence constitutes new and 
material evidence within the meaning of 38 C.F.R. § 3.156.  
The veteran's claim was denied previously because although 
the veteran had epigastric complaints in service he was not 
assessed with a hiatal hernia at that time, he was not 
assessed with a hiatal hernia until several years after his 
retirement from service, and his gastrointestinal impairment 
in service was acute and transitory and resolved without any 
residuals.  Since the prior denial, the veteran testified 
that he experienced symptoms consistent with a hiatal hernia 
with GERD while he was in service and that he has suffered 
from and been treated for these symptoms consistently since 
service.  Consequently, the Board concludes that this new 
information relates to an unestablished fact, namely 
continuity of symptomatology since service.  In light of the 
veteran's contentions, it also raises a reasonable 
possibility of substantiating the underlying claim.  See 
Justus, 3 Vet. App. at 513 (holding that new evidence will be 
presumed credible for the purpose of determining whether the 
claim has been reopened).  This claim is reopened.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating this portion of the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran by reopening the claim of service connection for 
a hiatal hernia with GERD and a decision at this point poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

The claim of entitlement to service connection for a hiatal 
hernia with GERD is reopened; to this limited extent, the 
appeal is granted.


REMAND

The veteran has not been afforded a VA examination to assess 
the likelihood that a hiatal hernia with GERD is related to 
service.  In light of the veteran's testimony regarding 
continuity of symptomatology, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) are met, and that a 
VA examination is necessary to decide the appeal.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
his hiatal hernia with GERD.  After 
securing the necessary releases, 
obtain those records that have not 
previously been secured.  If any 
records are unavailable, a negative 
reply should be included in the 
claims file.

2.  After the above-requested 
development is accomplished, the AMC 
should arrange for the veteran to 
undergo an appropriate VA 
examination to assess whether his 
hiatal hernia with GERD is 
attributable to his military service 
including his in-service treatment 
of mild gastroenteritis twice in 
April 1957, esophagitis in February 
1968, and gastritis in March 1968.  
The claims file should be reviewed 
by the examiner as part of the 
examination.  Any evaluation, study, 
or test deemed necessary by the 
examiner should be accomplished and 
any such results must be included in 
the examination report.  The 
examiner is requested to, among 
other things, obtain a detailed 
history of the veteran's symptoms, 
review the record, and provide an 
opinion as to the medical 
probabilities that the veteran 
currently suffers from a hiatal 
hernia with GERD that is traceable 
his military service.  A complete 
rationale for any opinions expressed 
should be provided.  

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

3.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the 
underlying issue of service 
connection for a hiatal hernia with 
GERD.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


